Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 26, 2019

                                       No. 04-19-00406-CV

 Richard A. CONTRERAS the owner heir to Los Ojuelos Ranch, Abst.# 1393-Sur.# 592, Ind.,
                                   Appellants

                                                 v.

   Enrique BENAVIDES, et. al., Leroy & Lavada Jones, Jean Shell, Trust, Huisache Land &
   Minerals, Ltd., Guillermo Salinas & CAAMR Invest Janice Hinds-Ind., Los Ojuelos Ranch
               Partnership, Diana Peacock, Mgr., Killam Ranch Properties, Ltd.,
                                          Appellees

                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2014CV7002684-D4
                          Honorable Oscar J. Hale, Jr., Judge Presiding


                                          ORDER
        Appellant filed a notice of appeal on June 18, 2019, but according to the district clerk, the
clerk’s record was due to be filed with this court on August 25, 2018. See TEX. R. APP. P. 35.1.
On June 24, 2019, the Bexar County District Clerk notified this court that Appellant has not paid
the clerk’s fee for preparing the record and Appellant is not entitled to a free clerk’s record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. See id. R.
20.1.
       If Appellant fails to respond as ordered, this appeal will be dismissed for want of
prosecution. See id. R. 37.3(b).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court